 

 

Dae 4 £..4.5)..A). Li. AA.
Prayo LUrre Prayer FU"

Parker McCay P.A.

9000 Midlantic Drive, Suite 300

P.O. Box 5054

Mount Laurel, New Jersey 08054-5054

 

P: 856.596.8900
F: 856.596.9631

www.parkermecay.com

Victoria S. Beck, Esquire
P: 856-810-5840

F; 856-810-5852
vbeck@parkermecay.com

July 3, 2019

Via ECF

Hon. Noel L. Hillman, U.S.D.J.

United States District Court, District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
Courtroom 3A

4'* and Cooper Streets

Camden, NJ 08101

Re: Gresko, et al. v. Pemberton Twp. BOE; 1:19-CV-00638 NLH-KMW

Dear Judge Hillman:

This firm is counsel to defendant Pemberton Township Board of Education (“District”) in
the above-referenced matter. Several issues have developed relating to this matter. The original
Scheduling Order in this matter set the deadline for dispositive motions for July 26". Attached
hereto as “A” is the Scheduling Order. Despite the fact that there was an ongoing discovery
dispute between the parties, and the fact that I had raised the issue to Magistrate Judge Williams
via correspondence and Judge Williams indicated the issued would be addressed via telephone
conference scheduled for June 28", Plaintiff filed a motion for summary judgment on July 20".

Said motion is currently pending before Your Honor, and the District received an
automated notice on June 21" that its opposition is due July 15". During the conference call on
June 28", the discovery issues were discussed, but no resolution was reached. Thus, Judge —
Williams granted leave for the District to file a motion to compel by July 26", Attached hereto
as “B” is Judge Williams’ Order of July 1%. Judge Williams also indicated in her Order that
“ any requests with respect to the scheduling of filings related to Plaintiffs’ motion for
summary judgement shall be addressed to the Hon. Noel L. Hillman.” See “B.” Counsel for
Plaintiff, Robert Thurston, Esq., sought clarification of this directive, and Judge Williams issued
an Order on July 3" clarifying same. She stated “...based on the timing of the filing of the
motion, the response deadline noted in the docket text and the Court’s ability to convene a
conference call to address the issues raised by defendant, if the defendant seeks additional time
to file its opposition, it must request this extension from The Hon. Noel L. Hillman, U.S.D.J.

COUNSEL WHEN IT MATTERS.
Mount Laurel, New Jersey | Hamilton, New Jersey | Atlantic City, New Jersey

 

 
 

 

   

PARKER McCAY

given that the motion is pending before him.” Attached hereto as “C” is Judge Williams’ Order
of July 3".

Thus, at this time, the District respectfully requests an extension of time to file its
opposition to Plaintiffs’ motion for summary judgment and a Rule 56(d) motion. Should Your
Honor be available to discuss this matter via telephone conference, I will make myself available

at any time.
Respectfully submitted,
VICTORIA §) BECK
VSB/sc
Enclosures
ce: Robert C. Thurston, Esq. (via email and ECF)

4836-4813-5067, v. 1

 

 
Case 1:19-cv-00638-NLH-KMW Document 14 Filed 07/03/19 Page 3 of 12 PagelD: 406

EXHIBIT “A”
Case 1:19-cv-00638-NLH-KMW Document 14 Filed 07/03/19 Page 4 of 12 PagelD: 407

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
CAMDEN VICINAGE

 

CATHERINE GRESKO and JOSEPH
GRESKO, individually and on
behalf of their minor child
J.G., Civil No. 19-638-NLH-KMW

Plaintiffs,
Vv.

PEMBERTON TOWNSHIP BOARD OF
EDUCATION,

Defendant.

 

 

SCHEDULING ORDER

This Scheduling Order confirms the directives given to
counsel at the initial scheduling conference held pursuant to Rule
16, Federal Rules of Civil Procedure on April 5, 2019; and the
Court noting the following appearances: Robert C. Thurston,
Esquire, appearing on behalf of the plaintiffs; and Victoria S.
Beck, Esquire, appearing on behalf of the defendant; and for good
cause shown:

IT IS this 5th day of April, 2019, hereby ORDERED:

1. Initial written discovery requests shall be served
by April 22, 2019.

2. Pretrial factual discovery will expire on June 19,
2019. All pretrial discovery shall be concluded by that date.
All discovery motions and applications pursuant to lL. Civ. R.
37.1(a) (1) shall be made returnable before the expiration of
pretrial factual discovery.

3. Discovery Applications. All discovery applications
pursuant to L. Civ. R. 37.1(a) (1) shall include an Affidavit or
Certification that includes the information identified in L. Civ.
R. 37.1(b) (1). Absent exigent circumstances, the Court expects
parties to "meet and confer" in person or via telephone before
Case 1:19-cv-00638-NLH-KMW Document 14 Filed 07/03/19 Page 5 of 12 PagelD: 408

making a discovery application, rather than just exchanging
letters or e-mails.

4. Dispositive Motions. Dispositive motions shall be
filed with the Clerk of the Court no later than July 26, 2019.
Opposition to the motion should be served in a timely fashion.
Counsel are to follow L. Civ. R. 7.1, 7.2, 56.1 and 78.1 (Motion
Practice - Generally).

5. The Court will conduct a telephone status conference
on June 28, 2019 at 10:00 a.m. Counsel for plaintiffs shall
initiate the telephone call.

6. Any application for an extension of time beyond the
deadlines set herein shall be made in writing to the undersigned
and served upon all counsel prior to expiration of the period
sought to be extended, and shall disclose in the application all
such extensions previously obtained, the precise reasons
necessitating the application showing good cause under FeEp. R. Civ.
P. 16(b), and whether adversary counsel agree with the application.
The schedule set herein will not be extended unless good cause is
shown.

THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
MAY RESULT IN IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
16(£).

s/ Karen M. Williams
KAREN M. WILLIAMS
United States Magistrate Judge

 

cc: Hon. Noel L. Hillman
Case 1:19-cv-00638-NLH-KMW Document 14 Filed 07/03/19 Page 6 of 12 PagelD: 409

EXHIBIT “B”
Case 1:19-cv-00638-NLH-KMW Document 14 Filed 07/03/19 Page 7 of 12 PagelD: 410

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
CAMDEN VICINAGE

 

CATHERINE GRESKO, et al.,
Plaintiffs,
Civil No. 19~638-NLH-KMW

Vv.

PEMBERTON TWP. BD. OF
EDUCATION,

Defendant.

 

 

DISCOVERY ORDER

THIS MATTER is before the Court upon the May 29, 2019,

and June 21, 2019, letters from Victoria S. Beck, Esquire, counsel

for Defendant, in which Defendant raises certain discovery and

scheduling issues in accordance with Local Civil Rule 37.1.  [Dkt.

Nos. 8, il]. In counsel’s May 29th letter, Defendant sought (1)
an Amended Scheduling Order extending the discovery deadlines by

sixty (60) days, and (2) more specific answers to Defendant’s

outstanding discovery requests. [Dkt. No. 8, Letter, May 29, 2019].
“on May 30, 2019, this Court entered a Text Order stating that the
Court would address the issues raised by defense counsel at the
previously scheduled June 28, 2019, telephone status conference.
[Dkt. No. 11, Text Order, May 30, 2019]. Plaintiffs’ counsel did

not submit a response to the issues raised by defense counsel in
her letters. However, despite the pendency of the discovery and

scheduling issues raised in Defendant’s letter and this Court’s
Case 1:19-cv-00638-NLH-KMW Document 14 Filed 07/03/19 Page 8 of 12 PagelD: 411

Order directing that it would address same, Plaintiffs did file a
motion for summary judgment on June 20, 2019. [Dkt. No. 10]. As
a result, defense counsel submitted her June 21, 2019, letter
seeking to modify the deadlines associated with Plaintiffs’ motion
for summary judgment.

Pursuant to Local Civil Rule 37.1, the Court conducted
an informal telephone conference to address Defendant’s letters on
June 28, 2019, as previously scheduled. During the telephone
conference, the Court allowed defense counsel to articulate the
purported deficiencies in the written discovery requests served
upon Plaintiffs. In sum, they were requests for information
related to settlement offers made by Defendant to Plaintiffs and
for information related to the retention of Plaintiffs’ counsel.
Plaintiffs’ counsel asserted that settlement offers were not
discoverable pursuant to Federal Rule of Civil Procedure 68 and
that his retainer agreement was not discoverable because it is
protected by attorney-client privilege and is irrelevant. The
Court additionally heard from counsel on the issue of the format
and manner of Plaintiffs’ production. Though Defendant requested
that Plaintiffs produce the digital information in native format,
Plaintiffs provided the information in .pdf format. After some
discussion, including the Court’s articulation of Federal Rule of
Civil Procedure 34(b) (E) (i-iii), Plaintiffs’ counsel averred that
he cannot provide certain billing related information in the native

format requested because the software program he uses for such
Case 1:19-cv-00638-NLH-KMW Document14 Filed 07/03/19 Page 9 of 12 PagelD: 412

native format is unavailable and asserted that he has substantially
complied with the Federal Rules by providing the requested
information in a reasonably useable form.!

Having confirmed that the discovery dispute at issue was
not amenable to informal resolution given the positions taken by
counsel, the Court granted Defendant leave to file a Motion to
Compel concerning the outstanding discovery. Plaintiffs’ counsel
immediately objected and argued that this Court’s granting of
permission to file the Motion to Compel violates Paragraph 2 of
this Court’s Scheduling Order. [See Dkt. No. 7, Scheduling Order,
Apr. 5, 2019]. This position, however, ignores both Local Civil
Rule 37.1(a)(1) and Paragraph 3 of the Scheduling Order.
Accordingly,

IT IS on this ist day of July, 2019, hereby

ORDERED that Defendant shall file its Motion to Compel
the outstanding discovery on or before July 26, 2019; and it is

further

 

1 Initially, in an effort to resolve the dispute related to the
production of e-discovery, the Court sought to consult the Joint
Discovery Plan and was immediately reminded that same was not
jointly submitted by the parties; however, both counsel had
anticipated that the e-discovery conference that is required to
comply with Local Civil Rules 26.1(b) and 26.1(d) would occur
approximately one month after the Rule 16 conference. This
agreement by counsel to address ESI issues after the Rule 16
conference did not assist the Court in addressing the issue of
production, except to confirm that. clearly there was no agreement.
Case 1:19-cv-00638-NLH-KMW Document 14 Filed 07/03/19 Page 10 of 12 PagelD: 413

ORDERED that any requests with respect to the scheduling
of filings related to Plaintiffs’ motion for summary judgment shall
be addressed to the Hon. Noel L. Hillman; and it is further

ORDERED that the remaining discovery and case schedule

shall be determined after Defendant’s motion to compel is resolved.

s/ Karen M. Williams
KAREN M. WILLIAMS
United States Magistrate Judge

 

cc: Hon. Noel L.. Hillman
Case 1:19-cv-00638-NLH-KMW Document 14 Filed 07/03/19 Page 11 of 12 PagelD: 414

EXHIBIT “C”
Case 1:19-cv-00638-NLH-KMW Document 14 Filed 07/03/19 Page 12 of 12 PagelD: 415

Victoria Beck

From: njdefiling@njd.uscourts.gov

Sent: Wednesday, July 03, 2019 9:34 AM

To: njdefiling@njd.uscourts.gov

Subject: Activity in Case 1:19-cv-00638-NLH-KMW GRESKO et al v. PEMBERTON TWP. BD. OF

EDUCATION Order

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not

apply.
US. District Court
District of New Jersey [LIVE]
Notice of Electronic Filing

The following transaction was entered on 7/3/2019 at 9:34 AM EDT and filed on 7/3/2019

 

Case Name: GRESKO et al v. PEMBERTON TWP. BD. OF EDUCATION
Case Number: 1:19-cv-00638-NLH-KMW
Filer:

Document Number: 13(No document attached)

Docket Text:

TEXT ORDER - In response to the letter dated July 2, 2019 from Robert C. Thurston, Esquire,
the Court provides the following clarification: the Court did not intend to limit the grounds
upon which the defendant could or should oppose plaintiff's motion for summary judgment
[Dkt. No. 10]. in addition, based on the timing of the filing of the motion, the response deadline
noted in the docket text and the Court's ability to convene a conference call to address the
issues raised by defendant, if the defendant seeks additional time to file its opposition, it must
request this extension from The Honorable Noel L. Hillman, U.S.D.J. given that the motion is
pending before him. So Ordered by Magistrate Judge Karen M. Williams on July 3, 2019.
(Williams, Karen)

1:19-cv-00638-NLH-KMW Notice has been electronically mailed to:

ROBERT CRAIG THURSTON __ rthurston@schoolkidslawyer.com

VICTORIA SIMOES BECK vbeck@parkermecay.com, sconstantine@parkermccay.com,
vasimoes1 @gmail.com

1:19-cv-00638-NLH-KMW Notice has been sent by regular U.S. Mail:
1
